Title: To George Washington from Lafayette, 9 March 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris March the 9th 1784

Altho I Write You another Private letter, I Must Confidentially Let you know My opinion Upon Matters Relative to the Society.
The Captains in the Navy Have Been Much Mortified to be left out in the Institutions—they Rank as Colonels, they Have Rendered Great Services, and it is Expected Here they Will be Admitted into the Society—Some of them Came with Count d’Estaing Among Whom are Suffrein, d’albert de Rion, and Such other Great Characters—The Remainder Went Under Ternay, destouches, and Grasse—a few Have Been Sent to Carry Great News Such as the Treaty, or Have Actually Commanded in Chief, such as la peyrouse, la touche—I know they are Many, But How Can a Partial distinction Be Made—and As they Will Have Much to do with American Vessels, in preventing Contraband trade, I Suppose, or in Receiving American Ships into french Harbours, I think it Will Be Impolitic Not to put them in a Good Humour—in the Opinion I Give, I Oppose

My own interest, for the less Members there will Be in the Society, the More it is Valued—But I See a Substantial Public Motive to Be determined Upon, and As the Capitaines de Vaisseaux are dispersed throughout the Harbours, they Will not So much Crowd as land officers, Because they very seldom Come to the Capital—M. d’albert de Rion, la touche, la peyrouse, tilly Cannot But Have it, and I think it should Be general.
As to the land officers Many Claims Have Been Raised—Some of them, I think, deserve Consideration—M. de l’estrade, M. de Menonville, Such, in a word, as particular Reasons May Be Assigned for, ought to Be included—Above all the chevalier de lameth who Has Been So cruelly Wounded in the Redoubt, Who Was an aid de Camp, and two Months after was a Colonel—I think we must Avoid giving grounds of Complaint—inclosed is a letter Respecting Count Edward dillon who was Going to Savahana when Wounded in the Engagement at Sea, and Was then a Colonel—You will also find a Note from Mr de St Simon Respecting His Brother —Menonville was His Adjutant General, and in that office they Have the Honours of Brigadier paid to them When Majors in the tranchees. Mr de Corny Has Applied to me, and I Could not Give Him the Badge—I promised Him I Would mention His Wishes, and Send You His petition—His claims are set up in the Capacity of an American officer. inclosed you will find a petition from Mr de la Neuville and Mr de Vienne, the latter of Whom Has not the Shadow of a title, and if Such were admitted, the pretensions would Be Numberless, and Come from very disagreable Persons.
Mr du Bouchet who, You know, is not a Wit, Has taken it in His Head to Go to America—Had I Refused a letter, it would Have killed Him, and out of pity I gave a private one to You, wherein I observe that He is Mad.
in the Resolutions of our Committee, You will find a Mention Made of gnl Conway which I am Going to Explain—I don’t Say that I Have Merit—But I Say I Have in Consequences—viz.—Ennemies—My Popularity is Great throughout the Kingdom, and in this City—But Amongst the Great folks I Have a large party Against me, Because they are jealous of my Reputation—in a word, the pitt to one Man is for me—and in the Boxes there is a division—a Plot Was led to draw me into a snare, and Madame Conway was made a tool of to Give me and

yourself the Air of an implacable Revenge Against that Man Who is Considered Here as Having Been Abandonned and Ruined By me in America—Secret Meetings were Held on the Occasion of which I Have Been Advised—I Have attended to my letters which I know Will Be printed—and to avoid the odium of Having stifled Connway’s Claims, I Have not discouraged a Representation Being Made in His favor—the man is Not Worth troubling our Heads about Him—But as He will Become a Pretence to a sett who Have not Hitherto found Any Against me, it May Be Better either to Give Him the Badge, or if Refused to do it With that Secrecy and delicacy which will not Subject me to the Reproach of Having proposed him, in order that He May Be Humiliated—that Whole family is a Nest of Rogues—du Bouchet excepted who is Honest, But a fool.
The french officers Have offered Monney—I Had Rather it Was not Accepted —But at Such a distance I Cannot judge what is the Best to Be done—the formation of a Committee in Europe is very Necessary—But it must, for Reasons obvious, Be quite separated from any society the french officers may form as it is Calculated only for American purposes, and ought to Consist But of American officers for the time Being in Europe.
After proper allowances Have Been Made Both for the Navy officers, and particular Cases, I will Beg leave to Represent that the Members ought Not to Be too much multiplied—if a Greater facility takes place, the institution Will sink in proportion that it is Bestowed Upon too Many people, and our officers Must Be, Upon their Guard, not to give the Badge without proper Motives.
I Have Been Requested to present You with a New Model and Ribband—and from the persons that gave it Could not Refuse sending it to America. I need not saying this letter is Confidential. With the Highest Respect and tenderest Affection I Have the Honour to Be My dear General Your obedient Humble Servant

Lafayette

